DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 11, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Munn (US 9,762,280).
The claimed invention reads on Munn as follows:
Regarding claim 10, Munn discloses a mobile phone case (holder) (abstract, fig. 3, fig. 14, fig. 15 and fig. 16) comprising: a first case (fig. 3 number 14 and fig. 14 number 144) having a first support means ( fig. 3 number 26 and fig. 14 number 148)  on which a first mobile phone (fig. 3 number 36 , col. 6 lines 62-68 and fig 15 number 172) is mounted ( fig. 4 and fig. 15);  a second case (fig. 3 number 16, col. 6 lines 62-68   and fig. 14 number 146) having a second support means (fig. 3 number 28 and fig. 14 number 150) on which a second mobile phone is mounted (fig. 4 and fig. 15 number 174);  a third case (fig. 16 number 196) disposed between the first case (fig. 16 number 184)  and the second case (fig. 16 number 
 
Regarding claim 11, Munn discloses a length of at least one of the first support means (support means fig. 27 number 350 is shorter in length)  and the second support means is changeable  (i.e. as  shown in FIG. 27, retaining devices 346, 348, and 350, among others may be provided with varying sizes or shapes to be used at the discretion of the consumer to construct the desired holder) (fig. 27 numbers 346, 248 and 350) in a direction perpendicular to a plane of the first case (fig. 27 number 334) or the second case (fig.  27 number 336). 
 
Regarding claim 12, Munn discloses at least one top cover among top covers (flap or extension (fig. 21 number 252 and col. 16 lines 50-59) constituting the first support means (fig. 21 number 248) 
 
Regarding claim 14, Munn discloses wherein at least one of the first support means (fig. 1 number 26) and the second support means (fig. 1 number 28) rotates along a plane of the first case or the second case (see fig. 1 number 30, col. 16 lines 45-47). 
 
Regarding claim 15, Munn discloses at least one of the first support means and the second support means (fig.  16 number 190) rotates (see fig. 1 number 30, col. 16 lines 45-47) to be at a predetermined angle (“α“ angle between the first support means and second support means) (see fig. 1 number 30 and “α”, col. 16 lines 34-44  and col. 16 lines 45-47 and fig. 16) from a plane of the first case or the second case ( see fig. 1 number 30, col. 16 lines 45-47 and fig. 16). 

 Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munn (US 9,762,280) in view of Tsai et al. (US 2013/0213838).
Regarding claim 13, Munn discloses a mobile phone case (holder) as discussed supra in claim 10 above.  Munn further teaches wherein at least one or more of a vertical width  of at least one of the first support means (fig. 27 numbers 346, 348 and 350, i.e. support means number 350 is shorter than support means numbers 346 and 348)  and the second support means (retaining device)  is changeable (i.e. as  shown in FIG. 27, retaining devices 346, 348, and 350, among others may be provided with varying sizes or shapes to be used at the discretion of the consumer to construct the desired holder) (col. 19 lines 20-28), as addressed in claim 10 above.  Munn differs from claim 13 of the present invention in that it does not explicit disclose at least one of the first support means and the second support means is formed of a material having elasticity.  Tsai et al. teaches a holder for an electronic device (abstract) comprising elastic straps to grip an electronic device (fig. 2 numbers 42, 44, 46, 48, P:0009 and P:0022).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Munn with at least one of the first support means and the second support means is formed of a material having elasticity in order to holder to hold and secure the electronic device within the holder, as taught by Tsai et al..

8.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munn (US 9,762,280) in view of  Kwang (KR101191719B), applicants IDS.
Regarding claim 16, Munn discloses a mobile phone case (holder) as discussed supra in claim 10 above.  Munn differs from claim 16 of the present invention in that it does not explicit disclose a . 

Allowable Subject Matter
8.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 17, the prior art of record fails to teach or suggest alone, or in combination the conveying portion includes: vertical-axis rails respectively mounted on both left and right sides of the first case or the second case; horizontal-axis rails having both left and right side ends inserted into vertical grooves formed in the vertical-axis rails so as to move in the second direction along the two vertical-axis rails; and a fixing portion mounted between the horizontal-axis rails and having both left and right side ends inserted into horizontal grooves formed in the horizontal-axis rails so as to move in the first direction along the two horizontal-axis rails, wherein the first support means or the second support means is coupled to the fixing portion.

10.	Claims 1-9 and 18-22 are allowed.
11.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination a first case having a first support means on which a first mobile phone is mounted;  a second case having a second support means on which a second mobile phone is mounted;  a third case disposed between the first case and the second case and folded so as to serve as a cover that covers each of the first case and the second case;  a first connecting portion configured to connect the first case and the third case and allow the third case to cover and protect the first mobile phone stored in the first case;  and a second connecting portion configured to connect the second case  and the third case and allow the third case to cover and protect the second mobile phone stored in the second case, wherein, in case that the first case, the third case, and the second case form the coplanar in a row in an unfolded state, the first support means of the first case and the second support means of the second case are arranged to face each other in opposite directions so that the first mobile phone and the second mobile phone are to be mounted in opposite directions to the first case and the second case, respectively. 
 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Peel (US 2015/0111624) discloses a dual holding case for computing devices (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648